department of the treasury internal_revenue_service washington d c q oct 2200y tax_exempt_and_government_entities_division uniform issue list se t- cf yop ty legend individual a plan x employer p amountd - amount e date l date m date n - country q country r dear ll this letter is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ po page individual a was a participant in plan x sponsored by employer p individual a who was working in countries q and r as a consultant for employer p from date l to date n previously had terminated employment with employer p and had requested a distribution from plan x employer p made a distribution under plan x of amount d on date m directly to individual a’s united_states bank account individual a intended to roll over a portion of amount d amount e into an ira however because individual a - me he was not able to complete the rollover was working in country r during the 60-day rollover period based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount e because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code conceming rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance_to_the_credit of an employee in a - qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 which is exempt from tax under sec_501 sec_402 of the code provides in part that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 sec_402 of the code provides that the transfer must be made within days of in general sec_402 provides that sec_402 shall not apply receipt to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred are eligible for the waiver under sec_402 of the after date code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a page financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that individual a was in a war zone and was not able to complete the rollover until after the 60-day rollover period had expired therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount e you are granted a period of days from the date_of_issuance of this ruling letter to contribute an amount up to amount e in cash to an ira provided all other requirements of sec_402 of the code are otherwise satisfied except the 60-day requirement amount e will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any at questions about this ruling please contact ee sincerely yours ar littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
